Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 23, 2018                                                                                       Stephen J. Markman,
                                                                                                                 Chief Justice

  157435 (39)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  MICHAEL CHARLES WARD,                                                                               Richard H. Bernstein
           Plaintiff-Appellant,                                                                            Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                           SC: 157435
                                                                              COA: 339639
  MACOMB CORRECTIONAL FACILITY WARDEN,
  EARNEST C. BROOKS CORRECTIONAL
  FACILITY WARDEN, DEPARTMENT OF
  CORRECTIONS, and PAROLE BOARD,
             Defendants-Appellees.
  ____________________________________________/

          On order of the Chief Justice, the motion to waive fees is DENIED because MCL
  600.2963 requires that a prisoner pursuing a civil action be liable for filing fees.
  Ordinarily, MCL 600.2963(8) would preclude appellant from seeking leave to appeal in
  this Court because of the outstanding fees he owes in other civil case filings. However,
  applying that statutory section to bar review of appellant’s complaint for habeas corpus in
  the Court of Appeals would violate the Equal Protection Clause of the Fourteenth
  Amendment. Smith v Bennett, 365 U.S. 708; 81 S. Ct. 895; 6 L. Ed. 2d 39 (1961).
          Appellant is not required to pay an initial partial fee. However, for an appeal to be
  filed, within 21 days of the date of this order, appellant shall submit a copy of this
  order and refile the copy of the pleadings returned with this order. By doing this,
  appellant becomes responsible to pay the $375.00 filing fee. Failure to comply with this
  order shall result in the appeal not being filed in this Court.
          If appellant timely refiles the pleadings, monthly payments shall be made to the
  Department of Corrections in the amount of 50 percent of the deposits made to
  appellant’s account until the payments equal the balance due of $375.00. This amount
  shall then be remitted to this Court.
          Pursuant to MCL 600.2963(8), appellant shall not file a new civil action or appeal
  in this Court until the entry fee in this case is paid in full.
          The Clerk of the Court shall furnish two copies of this order to appellant and
  return a copy of appellant’s pleadings with this order.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 23, 2018
          izm
                                                                               Clerk